DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Andrick et al. (US Patent No. 5,687,976).
Regarding claim 1, the Andrick et al. (hereinafter Andrick) reference discloses a gasket (D) configured to seal a gap (gap between B and C) between a first member (C) that has a sectionally curved groove (74) and a second member (B), the gasket comprising: a rubber-like elastic base (base of D) configured to be inserted into the groove (Figs. 1-6), the base having a height allowing the base to be compressed when the first member and the second member are coupled to each other (Figs. 1-6); and at least two pairs of rubber-like elastic fins (e.g. 16,18, and fins below 16,18 and equivalents) protruding at different heights from both side surfaces of the base, the fins configured to elastically deform in a direction opposite to an insertion direction when the base is inserted into the groove so that the fins contact the side walls of the groove (e.g. 
Regarding calm 2, the Andrick reference discloses the base has a height greater than a depth of the groove (Figs. 1-6).
Regarding claims 3 and 9, the Andrick reference discloses the fins adjacent to each other are configured to tightly contact each other without gap between them when the first member and the second member are coupled to each other (e.g. Fig. 2C).
Regarding claims 4, 10, and 11, the Andrick reference discloses the fins become thinner toward their end (Figs. 1-6).
Regarding claims 5, 12, 13, and 14, the Andrick reference discloses the fins have upper and lower surfaces, and an inclination angle of the lower surface with respect to a hypothetical plane perpendicular to a center axis of the base is greater than an inclination angle of the upper surface with respect to the hypothetical plane (e.g. Fig. 2A).
Regarding claims 6, 15, 16, 17, and 18, the Andrick reference discloses the base has a bottom part configured to tightly contact a bottom of the groove without gap when the first member and the second member are coupled to each other (e.g. Fig. 3).
Regarding claim 7, the Andrick reference discloses the bottom part of the base has a sectional curved shape having a curvature greater than the bottom of the groove (e.g. Fig. 2C).
Regarding claims 8, 19, and 20, discloses a connection part (not shown) connecting the both ends of the base and the fins, which are formed by extrusion, to each other (Col. 4, Lines 36-45).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GILBERT Y LEE whose telephone number is (571)272-5894. The examiner can normally be reached Monday-Friday 8am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GILBERT Y LEE/Primary Examiner, Art Unit 3675